UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2183


SOLITA HARRINGTON,

                    Creditor - Appellant,

             v.

SATURN CORPORATION,

                    Debtor - Appellee,

U.S. TRUSTEE, Greenbelt, 11,

                    Trustee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:17-cv-00656-PX)


Submitted: February 15, 2018                                 Decided: February 16, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Solita Harrington, Appellant Pro Se. Gary Howard Leibowitz, COLE SCHOTZ, PC,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Solita Harrington appeals the district court’s order denying her motion for

reconsideration of a prior order dismissing her appeal from a bankruptcy court order

granting the debtor’s objection to Harrington’s proof of claim. We have reviewed the

record and find no reversible error. Accordingly, we deny leave to proceed in forma

pauperis and we dismiss the appeal for the reasons stated by the district court.

Harrington v. Saturn Corp., No. 8:17-cv-00656-PX (D. Md. Sept. 25, 2017).         We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                         DISMISSED




                                          2